DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	 The terminal disclaimer filed on November 17, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16299280, now Patent No. 10928941 has been reviewed and is accepted.

Reasons for allowance
3.	Claims 1-19 are allowed.
The following is an examiner’s statement for reasons for allowance, after thorough updated search and reconsideration:
Hwang et al. (US 20180095582 A1) discloses the general teachings of input device for detecting user’s touch and pressure using plurality of electrodes wherein the first touch electrode layer comprises a plurality of first secondary electrodes and a plurality of second secondary electrodes disposed along the plurality of second touch electrodes, each of the plurality of second touch electrodes disposed between an adjacent one of the first secondary electrodes and an adjacent one of the second secondary electrodes, wherein the plurality of third touch electrodes, the plurality of first secondary electrodes, and the plurality of second secondary electrodes are electrically floated during a touch position sensing period, and wherein a second touch electrode of the plurality of second touch electrodes is electrically connected to the adjacent one of the first secondary electrodes and the adjacent one of the second secondary electrodes during a touch force sensing period (Fig. 5A, Fig. 5B and corresponding descriptions).
Araumi et al. (US 20190089353 A1) teaches the similar invention of input device for detecting the user's touch and pressure using plurality of electrodes (see Fig. 8, Figs. 9).
Choung et al. (US 20150015532 A1) discloses the similar invention of the display device integrated with touch screen panel in which first sensing electrodes are formed on an upper surface of the display device, a first dielectric layer is formed on the first sensing electrodes, second sensing electrodes and a plurality of second dummy patterns are formed on the first dielectric layer, the second sensing electrodes are arranged in a direction intersecting the first sensing electrodes, and the plurality of second dummy patterns are formed not to overlap with the second sensing electrodes (see Fig. 1).
As per claim 1, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically, wherein a constant voltage is applied to the third sensing electrode during a touch pressure sensing operation in which a touch pressure is sensed by the second sensing electrode and the third sensing electrode, wherein the second sensing electrode is in a floating state during a touch position sensing operation in which a touch position is sensed by the first sensing electrode, the third sensing electrode, and the fourth sensing electrode, in a context of detecting the touch force/pressure and the touch position of input sensing device in the manner claimed is not sufficiently taught or suggested in the prior art.
Independent claim 10 recites the similar specific details from claim 1 and allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693